       Case 3:18-cv-00372-CSH Document 45 Filed 01/18/19 Page 1 of 2



         The Jerome N. Frank Legal Services Organization
                                    YALE       LAW     SCHOOL



 By facsimile
                                                                            January 18, 2019

 The Honorable Charles S. Haight, Jr.
 United States District Court for the
  District of Connecticut
 141 Church Street
 New Haven, CT 06510
                                                            Re:     Manker, et al. v. Spencer,
                                                                    No. 3:18-cv-372 (CSH)

 Dear Judge Haight,

         West Resendes, one of the law student interns representing Plaintiffs in the above-
 captioned action, is deaf. Dkt. No. 30. At the conference scheduled for February 5, 2019,
 and at any future proceedings, Plaintiffs request that Mr. Resendes be permitted to use his
 American Sign Language interpreting team from Yale Law School. These interpreters all
 hold certification from the Registry of Interpreters for the Deaf and are prepared to
 provide it and any other information if necessary. The members of the interpreting team,
 along with their contact information if needed, are as follows:

         Sarah D’Agostino        sarah.dagostino@yale.edu           860-916-2714
         Colleen Hajdasz         colleen.hajdasz@yale.edu           860-908-4395
         Felice Shays            felice.shays@yale.edu              917-776-4268




P.O. BOX 209090, NEW HAVEN, C ONNECTICUT   06520-9090 • TELEPHONE 203 432-4800 • FACSIMILE 203 432-1426

                 COURIER ADD RESS 127 WALL STREET, NEW HAVEN, CONNE CT ICUT     06511
       Case 3:18-cv-00372-CSH Document 45 Filed 01/18/19 Page 2 of 2




       Plaintiffs do not request that the Court provide Captioned Access Real Time
 (CART) for the conference on February 5, 2019, but may request such accommodation in
 advance of future proceedings.


                                                   Respectfully,

                                                   /s/ Michael J. Wishnie

 Diana Lee, Law Student Intern*                                     Susan J. Kohlmann
 Samantha G. Peltz, Law Student Intern                              Jeremy M. Creelan
 Jonathan B. Petkun, Law Student Intern                             Jeremy H. Ershow
 Westley A. Resendes, Law Student Intern                            Jessica A. Martinez
 Blake N. Shultz, Law Student Intern*                               Nicole Taykhman
 Renée A. Burbank, Supervising Attorney**                           Jenner & Block LLP
 Michael J. Wishnie, Supervising Attorney, ct27221                  919 Third Avenue
 Veterans Legal Services Clinic                                     New York, NY 10022-3908
 Jerome N. Frank Legal Services Org.                                Tel: (212) 891-1678
 Yale Law School†                                                   jcreelan@jenner.com
 P.O. Box 209090
 New Haven, CT 06520-9090
 Tel: (203) 432-4800
 michael.wishnie@ylsclinics.org

 cc:     David C. Nelson, Assistant U.S. Attorney, Counsel for Defendants (via email)
         Robin D. Tabora, Clerk of the Court (via facsimile)

 * Applications for law student appearances forthcoming.
 ** Application for admission to District of Connecticut pending.
 † This letter does not purport to state the views of Yale Law School, if any.




P.O. BOX 209090, NEW HAVEN, C ONNECTICUT   06520-9090 • TELEPHONE 203 432-4800 • FACSIMILE 203 432-1426

                 COURIER ADD RESS 127 WALL STREET, NEW HAVEN, CONNE CT ICUT     06511
